Citation Nr: 1307321	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-48 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to March 2009, including combat service in Iraq, and his decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned at a March 2010 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In April 2011, the Board granted an initial 20 percent rating for degenerative disc disease of the lumbar spine and also granted an initial 20 percent rating for radiculopathy of the right lower extremity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, the Secretary of VA and the Veteran, through his representative, moved that the portion of the Board's decision that denied an evaluation in excess of 20 percent for the disc disease and radiculopathy should be vacated and remanded.  In a January 2012 Order, the Court granted the joint motion.  In June 2012 the Board remanded the case in compliance with the Court's Order, and the case has now returned to the Board for appellate review.

The issue of entitlement to service connection for a cervical spine neuropathic disorder has been raised by the record-including the Veteran's statement at his August 2012 VA examination to the effect that he experiences a very brief electrical shock in his neck every other day-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's degenerative disc disease of the lumbar spine has been productive of antalgic gait, history of fatigue, stiffness, weakness, spasms, and pain with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  Throughout the entire appeal period, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent rating for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2012).

2.  The criteria for an initial disability rating in excess of 20 percent rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for increased ratings for the lumbar spine and right lower extremity arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, private, and VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

VA provided the Veteran with examinations in July 2009 and August 2012.  The Board finds that these examinations are adequate because the examining physician discussed the Veteran's medical history, described his lumbar spine and associated disability symptoms in detail, and supported her conclusions with an analysis based on objective testing and observations.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

This claim was remanded by the Board for additional development in June 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with a new examination in August 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

The Veteran contends that he is entitled to higher initial disability evaluations for his degenerative disc disease of the lumbar spine and associated disorders, to include radiculopathy of the right lower extremity.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected back disorders.

Diagnostic Codes 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the back.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  The Veteran's current rating is under DC 5242.  Under the general rating formula, a 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  The Board observes that the VA examiner found in August 2012 that the Veteran does not have intervertebral disc syndrome.  Therefore, a rating under DC 5243 is not applicable in this case.

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8720.

The Veteran is currently rated at 20 percent under DC 5242 for degenerative disc disease of the lumbar spine, and at 20 percent under DC 8520 for radiculopathy of the right lower extremity.

A June 2009 private medical record shows that the Veteran had significant back pain, along with radiating pain into the right lower extremity, and numbness in the right heel and arch.  Physical examination revealed no gait deviation, but postural deviations to include forward head and shoulders, bilateral protracted scapulae with increase in posterior pelvic tilt.  Range of motion was noted as flexion to 51 degrees, extension to 35 degrees, right and left sidebending to 36 and 33 degrees, respectively, and right and left rotation to 73 and 58 degrees, respectively.

In July 2009, the VA examining physician found that the Veteran's back pain was constant and moderately severe, with radiating pain into the right leg and hip, and numbness into the arch of the right foot.  No incapacitating episodes were reported.  The Veteran was noted as having antalgic gait, but no abnormal spine curvatures.  Range of motion was noted as flexion of 0 to 70 degrees, with pain at 60 degrees; extension was from 0 to 20 degrees, with pain at 15 degrees.  The examiner noted that there was objective evidence of pain with active motion, and following repetitive motion, but that there was no additional limitation after three repetitions of range of motion.  The examiner found that there was no evidence of spinal ankylosis.  The Veteran reported that he lost time from work for his back disability due to medical appointments, but not otherwise.

In August 2012, the VA examining physician noted that the Veteran reported experiencing radiating pain with right-sided numbness, but no left-sided symptomatology.  The Veteran had forward flexion of the thoracolumbar spine to 50 degrees when accounting for DeLuca factors such as pain and repetitive motion.  The examining physician did not diagnose ankylosis.  The examining physician further found that the Veteran had mild right lower extremity radiculopathy of the L4-S3 nerve roots (sciatic nerve).  The examiner found that the Veteran had no other neurologic abnormalities-including, specifically, bowel or bladder problems or pathologic reflexes-related to his thoracolumbar spine condition.  The examiner opined that the Veteran's thoracolumbar spine condition impacts his employment insofar as he has had to take time off of work; the Veteran specified that he had used all 4 of his sick days in the past 12 months due to his back pain, and had three weeks in the past year when he had to go to bed when he got home due to his back pain, although he was able to carry out his duties at work.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that initial disability evaluations in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity are not warranted for the entirety of the appeal period.

In this regard, the Board finds that the lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The lumbar spine disability has not met the criteria for a higher rating at any time during the appeal, as the Veteran has not had flexion of the thoracolumbar spine of 30 degrees or less, or ankylosis.

The Board further finds that the right lower extremity radiculopathy is manifested by, at most, sciatic nerve pain commensurate with moderate incomplete paralysis.  The Board bases this finding on the August 2012 VA examiner's determination that the Veteran's right lower extremity radiculopathy of the L4-S3 nerve roots (sciatic nerve) was "mild," and on the Veteran's own endorsement to the effect that characterizing his right leg pain as moderate is "Correct."  See March 2010 transcript, p. 10.  In making this finding, the Board has considered that the VA examiner found that the Veteran did have severe (usually dull) pain intermittently, and that the Veteran reported having right leg pain and numbness that "sometimes [gets] to the point where it brings tears," and is pretty intense.  Id., p. 6.  The Board assigns the greatest probative weight to the August 2012 VA examiner's finding of "mild" radiculopathy based on her medical expertise and observations.  Moreover, the Board notes that although the Veteran's right lower extremity pain is intermittently severe, the examiner's findings show that his radiculopathy is predominantly mild, as demonstrated not only by her overall finding but also by her findings that the Veteran's constant pain, paresthesias and/or dysesthesias, and numbness were also mild.  Finally, the Board finds that although the Veteran described sometimes intense and tear-inducing pain, his overall characterization of the pain was as moderate, and that characterization is therefore entitled to greater probative weight.  Consequently, the Veteran's right lower extremity radiculopathy is not commensurate with moderately severe or severe incomplete paralysis or complete paralysis, and so a rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy is not warranted.

The Board has also considered whether the Veteran's notations of an antalgic gait; history of fatigue, stiffness, weakness, spasms, stabbing pain, and decreased motion in the lower back; magnetic resonance imaging (MRI) finding of lumbosacral spine degenerative disc disease with significant occupational effects; and severe and mild effects on activities of daily living warrant a higher rating.  The Board finds that these symptoms do not warrant a higher rating because they are reflected in the Veteran's existing range-of-motion measurements and assessment of severity by the VA examiner.

The Board further finds that additional compensation for constipation, bowel or bladder impairment, or erectile dysfunction is not warranted, based on the August 2012 VA examiner's determination that the Veteran had no other neurologic abnormalities-including, specifically, bowel or bladder problems or pathologic reflexes-related to his thoracolumbar spine condition.  Although the Veteran is competent to report those symptoms, the Board finds that his opinions regarding their causes are entitled to no probative weight because those issues are complex.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, because the impact of the Veteran's thoracolumbar spine disability on his neurologic abnormalities is not subject to lay observation and requires complex medical testing, the Board finds that the Veteran's opinions as to the causes thereof are not competent for VA purposes.  By contrast, the August 2012 VA examiner's opinion is competent because she is qualified through education, training, or experience to offer medical diagnoses, statements, and opinions.  38 C.F.R. § 3.159(a)(1).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's symptoms were consistent throughout the entire period on appeal, and the 20 percent rating for degenerative disc disease of the lumbar spine and 20 percent rating for right lower extremity radiculopathy accurately represent the current severity of his disabilities.  No additional staged ratings are warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine and right lower extremity radiculopathy disabilities, which include pain and limited motion.  The rating criteria are therefore adequate to evaluate the lumbar spine and right lower extremity radiculopathy disabilities and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the applicable rating criteria are held not to adequately contemplate the manifestations of the Veteran's lumbar spine and right lower extremity radiculopathy disabilities, referral for consideration of an extraschedular rating remains unwarranted because other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, are not present.  For example, the Veteran informed the August 2012 VA examiner that he had missed four days of work in the past 12 months due to his back pain, and had three weeks in the past year when he had to go to bed when he got home due to his back pain, although he was able to carry out his duties at work.  The Veteran had previously informed the VA examiner in July 2009 that his work was full time.  Moreover, frequent periods of hospitalization are not shown in the record or reported by the Veteran.  In summary, the Board finds that the symptoms attributable to the Veteran's lumbar spine and right lower extremity radiculopathy disabilities are neither exceptional nor unusual, and thus do not warrant referral for an extraschedular rating.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is gainfully employed and has missed only four days of work in the past twelve months due to his lumbar spine pain and thus, TDIU is not raised by the record.


ORDER

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

An initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


